Citation Nr: 0110594	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  99-11 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for the postoperative 
residuals of a right knee injury, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The appellant had active service from August 1990 until 
August 1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) No. Little Rock, 
Arkansas, Regional Office (RO).  

The veteran claims that he should be granted an increased 
rating for his right knee disability.  In the substantive 
appeal received in June 1999, the veteran's representative 
raised the issue of the assignment of separate ratings for 
the right knee disability.  This issue should be adjudicated 
before the Board reviews the record for current disability.

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should re-evaluate the 
appellant's claim of entitlement to an 
increased rating and adjudicate whether 
the claimed arthritis of the right knee 
is a service-connected disability and 
whether the assignment of separate 
ratings for the service-connected right 
knee disability would be appropriate.  If 
necessary, any additional development 
should be undertaken before the RO 
considers the disability under the rating 
criteria.  

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




